Citation Nr: 1749856	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for squamous cell carcinoma of the left tonsil.


REPRESENTATION

Veteran represented by:	Kathleen A. Smith, Attorney


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1968. He served in the Republic of Vietnam from April 1, 1967 to May 14, 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection.

This issue was remanded to the RO for additional development in a December 2013 Board decision, for the purpose of supplementing the record with an etiological medical opinion from a VA oncologist.  The Board finds that there has been substantial compliance with the directives of the latest remand decision as requisite opinion was obtained in July 2014.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.

2.  Squamous cell carcinoma of the left tonsil is at least as likely as not related to exposure to herbicides during active service.


CONCLUSION OF LAW

The criteria for service connection for squamous cell cancer of the tonsil have been met.  38 U.S.C.A. § 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board vehemently stresses that the instant decision is the product of a thorough and meticulous review of the Veteran's entire record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

VCAA

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2017)).  

However, as the foregoing decision is completely favorable, the Board finds that any potential issues regarding the VA's duties to notify and assist in the development of the claim would amount to no more than harmless error, thus no further discussion is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. " Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

VA regulations provide that, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).

The evidence of record reflects that the Veteran served in Vietnam from April 1967 to May 1968, which creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f) (West 2014); see also 38 C.F.R. § 3.307(a)(6)(iii).  The record contains no affirmative evidence to rebut the presumption of herbicide exposure.  Thus, the Board presumes that the Veteran was exposed to herbicide agents.

Post-service medical treatment records show that the Veteran had been diagnosed as having squamous cell cancer of the tonsil.  Therefore, the first requirement for service connection for the Veteran's claim, the existence of a current disability, is met. 

Although the Veteran service in Vietnam during the Vietnam era, his diagnosed squamous cell cancer of the tonsil is not included on the list of diseases presumed to have been incurred in service in Vietnam.  38 U.S.C.A. § 1116 (a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, the Veteran may still be entitled to service connection for this disease on a direct basis if the evidence establishes that it is related to the herbicide exposure. 

The Board notes that the Veteran does not assert, and the evidence does not show, that tonsil cancer was diagnosed during service or within a year of discharge from service.  Post-service medical records indicate that tonsil cancer was diagnosed in 2008.

The medical evidence of record concerning the third nexus element consists of two VA medical opinions, neither of which is negative.

A June 2009 VA examiner provided a positive nexus, albeit with a limited rationale.  Following a review of the record, the physician assistant concluded that since squamous cell carcinoma of the tonsil "certainly qualifies as a respiratory cancer," than the Veteran's disease was "most likely a result of herbicide exposure."  

As discussed in the December 2013 Board remand, since the Veteran's specific type of cancer is not explicitly listed as a presumptive disease, further etiological clarification was required from an oncologist.  

In July 2014, a VA oncologist provided an addendum opinion, listing the presumptive herbicide diseases of 3.309(e) and discussing the relationship between the Veteran's cancer and these conditions.  The examiner explained that while 3.309(e) appears to limit respiratory cancers to those enclosed within the parenthesis, specifically lung, bronchus, larynx, or trachea, it is his interpretation that the term respiratory is not so limited as to include merely these diseases, as "by definition, the respiratory system is divided into the Upper Respiratory and Lower Respiratory systems."  In this regard, as per the National Institute of Health guidance, the larynx comprises a portion of the upper respiratory system, thus "it would seem to imply that an upper respiratory structure should be considered," identifying that tonsil cancer is second only to laryngeal cancer among upper tract malignancies.  In conclusion, the examiner stated that "it is this medical examiners opinion that tonsillar cancer is a malignancy of the upper respiratory tract," thus it is at least as likely as not related to in-service herbicide exposure.  The examiner further explained that his opinion is contingent upon tonsil cancer being accepted as a form of respiratory cancer, but noted that an a limited interpretation of 3.309(e) to only include those cancers listed in the parenthesis as respiratory diseases would "not be within a medical scope of practice or expertise."  

The Board finds these opinions to be persuasive demonstrating that this Veteran's squamous cell cancer of the tonsil was caused by exposure to Agent Orange during his service in Vietnam.  Both of the above discussed medical opinions are competent, credible, and probative, despite attested limitations with the 2009 opinion's rationale.  Although the first opinion is admittedly imperfect, the July 2014 oncologist provided ample clarification regarding the etiological nature between the Veteran's tonsil disease and respiratory cancer, noting that NIH medical guidance dictates their relation.  In this regard, the Board acknowledges the limited interpretation of 3.309(e) as discussed in the December 2013 Board decision.  However, the July 2014 oncologist's medical guidance concluded otherwise, and based on his medical expertise, which the Board will not place its own judgment in lieu of, the conclusions reached are sufficient to make the following decision and are notably limited to the particular facts and circumstances of the instant case.  Moreover, as noted above there exists no contradictory medical evidence within the record to dispute these positive opinions.  In light of the foregoing, service connection for squamous cell cancer of the tonsil is warranted on a direct basis.  


ORDER


Service connection for squamous cell cancer of the tonsil is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


